Citation Nr: 18100332
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-30 456
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only    the appeal is granted.
FINDINGS OF FACT
1. Service connection for a low back condition was initially denied in a March 2008 rating decision. The Veteran did not appeal that decision or submit new and material evidence within one year of notification and the decision is final.
2. New evidence submitted since March 2008 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veterans claim for service connection for a low back    disability.
CONCLUSIONS OF LAW
The criteria to reopen the claim for service connection for a low back disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active military service from October 1967 to September 1971.
This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 
In connection with this appeal, the Veteran testified at a hearing before the Veterans Law Judge in December 2015.  A transcript of that hearing has been associated with the claims file and has been considered in support of the Veterans claim.
 
Claim to Reopen
Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).
New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  The Court of Appeals for Veterans Claims has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The Veterans claim for service connection for a low back disability was initially denied by way of a March 2008 rating decision. The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also, Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).
Service connection for a low back condition was denied in the March 2008 decision because the evidence of record did not show that a back condition           had been clinically diagnosed. 
Evidence added to the record since March 2008 includes private treatment records, hearing testimony and lay statements from the Veteran. This evidence is new     as it was not previously submitted to agency decision makers. Some of it is also material as it relates to an unestablished fact necessary to substantiate the Veterans claim; specifically, a diagnosis of degenerative disc disease of the lumbar spine.  Accordingly, the claim for service connection for low back disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
REMANDED ISSUE
The Board regrets the additional delay, but finds that further development is necessary prior to appellate review of the merits of the claim for service connection.
The Veteran asserts that he initially injured his back during physical training in service while rappelling out of a helicopter, which resulted in back spasm. He also reported being shocked twice while working during electrician training in service. 
The Veterans service treatment records are silent for any diagnosis, treatment or symptoms of a low back disability.  His August 1971 separation examination was clinically normal with respect to his spine and musculoskeletal system.
At the Veterans December 2015 hearing, he reported that he ignored the back pain, manifested primarily as back spasms, in order to perform the duties of his job in service.  Post service treatment records from the Veterans employer reveal low back complaints as early as 1973. The diagnosis at the time was recorded as myositis.  
In light of the above, the Board finds that a VA examination is needed to address the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The matter is REMANDED for the following action:
1. Ask the Veteran to provide completed release forms with the names and addresses of any medical care providers who have treated him for his lumbar spine disability.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.
2. After records development is completed, the Veteran should be afforded a VA spine examination to determine the nature of his lumbar spine disability and to obtain an opinion as to whether such is possibly related to service.  The claims file should be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.
Following review of the claims file and examination       of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current diagnosed low back disability arose during service or is otherwise related to service, to include his report of injuring          his back during physical training rappelling from a helicopter and being shocked twice during electrician training. A rationale for all opinions expressed should     be provided.
3.  After completing the above and any other development deemed necessary, readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Rachel Mamis, Associate Counsel 

